Citation Nr: 0935634	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral cataracts.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1956 until July 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.




FINDINGS OF FACT

1.  The Veteran did not have bilateral cataracts prior to 
entering service.

2.  The Veteran's current status is post cataract extraction 
with resultant aphakia bilaterally.

3.  Bilateral cataracts were first incurred in-service.


CONCLUSIONS OF LAW

1.  The Veteran entered service in sound condition. 38 
U.S.C.A. § 1111 (West 2002).

2.  Bilateral cataracts were incurred in active service. 38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  



Procedural Posture

When a Veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655(b) (2008).  If, however, the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for benefit which was previously denied or a claim for 
increase, the claim shall be denied. Id. 

The Veteran is claiming entitlement to service connection for 
bilateral cataracts.  He made his original claim in September 
2004 and the claimed was denied by the RO in a rating 
decision of December 2004.  The Veteran submitted a statement 
in December 2004 which the RO interpreted, as demonstrated by 
a January 2005 report of contact, as an application by the 
Veteran to reopen his claim.  
In April 2005 the RO denied the Veteran's application to 
reopen and the Veteran filed a notice of disagreement in 
January 2006.  In April 2006 the RO sent the Veteran a 
statement of the case indicating that the issue on appeal was 
his denied claim of service connection and not his denied 
application to reopen.  In June 2006 an effective VA-9 was 
submitted, perfecting the appeal.  In March 2009 the Board 
issued a decision remanding the claim with instructions to 
provided the Veteran with ophthalmology examination.  Such an 
examination was scheduled and the Veteran notified.  In April 
2009 the Veteran canceled his appointment.  Records indicate 
that the Veteran remarked that no examination was needed.

The applicability of 30 C.F.R. § 3.655(b) depends on whether 
the examination ordered by the Board's March 2009 remand was 
in conjunction with an original compensation claim or a 
reopened claim.  The Board has reviewed that record and finds 
that the Veteran's December 2004 statement to VA was an 
effective notice of disagreement.  Thus an application to 
reopen the claim was never made and the issue before the 
Board in March 2009 pertained to an original compensation 
claim.  As the scheduled examination was in connection with 
an original claim, the Board is compelled to evaluate the 
claim on the existing record.  Id.



Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran contends that his cataracts resulted from sun 
exposure during active service.  As an initial matter, the 
Board notes that the Veteran has not alleged that the claimed 
disability was incurred in combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service History

In August 1956 the Veteran underwent an enlistment 
examination.  The objective examination report indicates that 
the Veteran's eyes were clinically normal.  He was found to 
have defective color perception and distance vision, 
uncorrected, was 20/50 in the right eye and 20/60 in the left 
eye.  With correction his vision in the right eye was 20/20 
and in the left eye was 20/25.  When asked if he had 
currently, or had ever had in the past any eye trouble, the 
Veteran indicated that he had.  He also indicated that he had 
worn glasses for two years for myopia and that he experienced 
frequent headaches from eye strain.

A September 1956 consultation reflects that the Veteran 
suffered from a refractive error and that his right eye 
visual acuity was 20/40 while his left eye acuity was 20/30.  
In January 1957 the Veteran underwent an additional eye 
examination.  Then in February 1957 the Veteran was noted to 
have cataracts in both eyes.

In March 1957 the Veteran complained of burning of the eyes 
and blurred vision with or without his corrective 
prescription.  He was diagnosed with bilateral cataracts and 
blepharitis.  Later in March 1957, the Veteran was diagnosed 
with bilateral congenital cataracts, not otherwise classified 
scattered punctuate.  

In May 1957 the Veteran underwent a medical examination.  At 
that time the Veteran stated that he had been aware of 
decreased visual acuity for roughly ten years and that at age 
14 he was told that he had congenital cataracts and began 
wearing glasses.  On examination, his eyes revealed a mild 
blepharitis and the lenses of each eye showed numerous 
scattered punctuate opacities through the cortex, which, it 
was noted, is typical of congenital cataracts.  Because the 
Veteran's symptoms and ocular discomfort interfered with the 
satisfactory performance of his normal duties, and concern 
that his cataracts could become progressive to some degree, 
it was advised that he appear before the Medical Survey Board 
for separation from service.  The Medical Survey Board, in 
May 1957, concluded that the Veteran did not meet the 
standards for enlistment or induction and that his physical 
disability was neither incurred in not aggravated by a period 
of active duty.  Accordingly, the Veteran was subsequently 
discharged.

Presumption of Soundness

A Veteran is presumed to have entered service in sound 
condition with respect to his or her health.  See 38 U.S.C.A. 
§ 1111.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that (1) the Veteran's 
disability was preexisting at the time of enlistment, and (2) 
that the Veteran's disability was not aggravated by service.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir.2004)

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

Bilateral cataracts were not noted on enlistment in August 
1956.  According to the report of the Board of Medical 
Survey, the Veteran had been told, at the age of 14, that he 
had congenital cataracts.  This report conflicts, however, 
with the Veteran's own statement of January 2005 indicating 
that he was unaware that he had congenital cataracts until he 
entered active service.  It conflicts with the entrance 
examination and conflicts with his report of myopia at 
entrance.  We also note that a more thorough examination of 
the eyes in September 1956 was silent for cataracts.  The 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that the disorder pre-existed service 
and was not aggravated by service.  In this case, the medical 
survey report is not viewed as reliable.  The Veteran is 
therefore presumed to have entered service in sound condition 
with respect to cataracts.  See 38 U.S.C.A. § 1111.

In-service Incurrence

As stated, a Veteran is entitled to service connection for a 
disability where the evidence shows the existence of a 
current disability, an in-service incurrence of that 
disability, and a casual relationship between the current 
disability and the in-service disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records fail to identify 
cataracts at the time of enlistment.  See Supra.  Although 
defects in the Veteran's visual acuity and color vision are 
noted, cataracts are not indicated by objective examination 
and the Veteran does not report a history of the disorder.  
We again note that a more thorough examination of the eyes in 
September 1956 was also silent for cataracts.  Bilateral 
cataracts are first diagnosed in February 1957, six months 
after enlistment and the report of the Medical Survey Board 
indicated cataracts in May 1957.  The Veteran was then 
separated from active service in July 1957.

With respect to the issue of current disability, the Board 
notes that the Veteran's bilateral cataracts are objectively 
status post cataract extraction with resultant aphakia 
bilaterally, as reported by Dr. H.G. in a December 2001 
letter.  In December 2004 the Veteran indicated that Dr. M 
and Dr. B.D. had performed cataract-related surgeries in the 
1960s.  Records of such surgery are unavailable as Dr. M. is 
deceased and the Veteran did not provide VA with records or 
contact information for Dr. B.D.  None-the-less, letters from 
the Veteran's treating physicians confirm that he underwent 
cataract surgery in both eyes in the 1960s, including a 
January 1981 letter from Dr. J.S., a September 1991 letter 
from Dr. J.S., and an April 2002 letter from Dr. H.G.  
Finally the Board notes that a June 2006 letter from the 
Veteran's sister reflects her recollection that the Veteran 
underwent surgeries by Dr. M. beginning in 1961.

Given the Veteran's own reports of surgery, and corroborating 
reports by private physicians and the Veteran's sister, as 
well as objective evidence of bilateral aphakia, the weight 
of the evidence confirms that the Veteran underwent cataract 
surgery in the early 1960s in both eyes.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's reduced visual acuity is 
capable of lay observation and thus his statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, in this case service 
treatment records and post service medical records 
corroborate the contentions of the Veteran relating to 
reduced visual acuity.  Additionally, the Veteran has been 
consistent in his contentions throughout the record and he is 
found to be a credible historian of his own symptomatology.  
As the Veteran is found to be credible, his statements to the 
effect that he has experienced continuous symptomatology 
since active service, and that he underwent corrective 
surgery in the 1960s are highly probative

Lastly, the record includes a report of congenital cataracts.  
However, only a congenital defect is precluded from the grant 
of service connection.  Nothing in this case distinguishes 
defect from disease. 

In conclusion, after reviewing the evidence of record the 
Board finds that bilateral cataracts were incurred in 
service.


ORDER

Service connection for bilateral cataracts is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


